Petition for Writ of Mandamus Denied and Memorandum Opinion filed
July 21, 2022.




                                    In The

                   Fourteenth Court of Appeals

                              NO. 14-21-00677-CV



IN RE VALENTINA LUCAS, INDIVIDUALLY AND ON BEHALF OF THE
    ESTATE OF CAROLEE DAWN TAYLOR, DECEASED AND MYA
                     TAYLOR, Relators


                        ORIGINAL PROCEEDING
                          WRIT OF MANDAMUS
                             127th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2020-01361

                       MEMORANDUM OPINION

      Relators Valentina Lucas, Individually and on behalf of The Estate of
Carolee Dawn Taylor, deceased and Mya Taylor filed a petition for writ of
mandamus and emergency motion for temporary relief in this Court. See Tex.
Gov’t Code Ann. § 22.221; see also Tex. R. App. P. 52. In the petition, relators
ask this Court to compel the Honorable Ravi K. Sandill, presiding judge of the
127th District Court of Harris County, to vacate the trial court’s November 19, 2021
order allowing Wells Fargo Bank, N.A. to interplead Albert Benjamin Simon’s estate
funds into the registry of the district court.

       Relators have not established that they are entitled to mandamus relief.
Accordingly, we deny relators’ petition for writ of mandamus. Additionally, our
November 23, 2021 stay is lifted.


                                           PER CURIAM

Panel consists of Justices Jewell, Bourliot, and Poissant.




                                                 2